UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                No. 02-50569
                              Summary Calendar


                               WILLIS G. HUNT,

                                                  Plaintiff - Appellant,

                                     v.


                    TEXAS MUTUAL INSURANCE COMPANY,

                                                     Defendant - Appellee.


            Appeal from the United States District Court
                 for the Western District of Texas,
                           Austin Division
                            A-01-CA-324 JN


                              December 13, 2002


Before JONES, STEWART and DENNIS, Circuit Judges.*

PER CURIAM:

            Willis G. Hunt (“Hunt”) appeals the district court’s

summary judgment dismissing his claims of racially discriminatory

firing under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e et seq.     Hunt argues that the district court abused its

discretion in (1) striking pages 19 to 27 of Hunt’s response to

Texas    Mutual   Insurance    Company’s   (“TMI”)    motion   for   summary


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
judgement and (2) striking two unsigned and unsworn “affidavits.”

For the following reasons, this court affirms.

           This court reviews district court enforcement of the

local rules for abuse of discretion.                 Macklin v. City of New

Orleans,   293 F.3d 237,    240    (5th   Cir.   2002).     The   abuse    of

discretion standard also applies to district court’s application of

local rules in disposing of motions.           Victor F. v. Pasadena Indep.

School Dist., 793 F.2d 633, 635 (5th Cir. 1986).              “Local rules for

the conduct of trial courts are desirable and necessary, and such

rules   should   not    be   ignored    or    declared   invalid   except     for

impelling reasons.”      Wirtz v. Hopper-Holmes Bureau, Inc., 327 F.2d
939, 943 (5th Cir. 1964).

           On March 1, 2002, Hunt filed a 27-page response to TMI’s

motion for summary judgment.          This filing was, as Hunt admits, one

day too late, see W.D. Tex. Local R. CV-7(d), and 17 pages too

long, see id. at (f).        In spite of Hunt’s failure to abide by both

of these rules, Judge Nowlin accepted Hunt’s filing, striking,

though, the final eight pages of Hunt’s brief.                Truncated to 19

pages, this brief then equaled in length TMI’s motion.                Hunt now

argues that this abbreviation is tantamount to dismissal.

           This argument is devoid of merit.             Instead of rejecting

the filing altogether — as the court might have done — the district

court generously accepted the brief and imposed a remedy.                Judge

Nowlin did not abuse his discretion, and he ruled on the merits of

Hunt’s case.

                                        2
          Hunt also attached to his response brief two supporting

exhibits, respectively presented as the “affidavits” of Isodor C.

Leon, Jr., and Mark G. Vidas.        Neither document was signed or

notarized. On the signature line on each of these documents, there

was merely a hand-written statement indicating that they would be

subsequently supplemented with a signature.    Ten days later, Hunt

submitted a motion to substitute “signature pages” for both of

these “affidavits.”   The district court refused this motion.   Hunt

argues that Judge Nowlin thereby abused his discretion.

          This argument is also without merit.    Hunt concedes that

these “affidavits” failed to comply with Rule 56(e) of the Federal

Rules of Civil Procedure.   The most that he can argue is that the

district court could have applied this rule “with a spirit of

liberality”; he therefore asks this court to reverse Judge Nowlin’s

“abuse of discretion.”   While it might be within the trial court’s

ability to accept late and unconventional affidavit filings, the

trial court is under absolutely no obligation to do so.     A trial

court’s expectation that litigants abide by court rules can in no

way be characterized as an abuse of discretion.    It would, rather,

have been Judge Nowlin’s acceptance of Hunt’s unorthodox and

improper submission of “signature pages,” that would give rise to

a charge of abuse.

          To mitigate the prejudicial consequences to litigants of

their counsels’ incompetence, trial judges occasionally avert their

glance when the application of clear rules might otherwise prevent

                                 3
adjudication upon the merits of a client’s case.         Hunt himself has

been the beneficiary of such judicial liberality.          With regard to

most   of   Hunt’s   blunders,   Judge   Nowlin   was   lenient,   allowing

adjudication on the merits of a case that he could have easily

dismissed out of hand.    To the same extent that Hunt has benefitted

from Judge Nowlin’s discretion, he cannot now claim its abuse.

            The district court’s judgment is therefore AFFIRMED.




                                     4